DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 
Response to Amendment
The Amendment filed 10/13/21 has been accepted and entered.  Accordingly, Claims 1, 3, 5-6, 8, 10 have been amended.  New claims 11-14 have been added. 
Claims 4 and 9 are cancelled. 
Claims 1, 3, 5-6, 8, and 10-14 are pending in this application. 

Response to Arguments
Applicant’s arguments, see 5-7, filed 10/13/21, with respect to the rejection(s) of claim(s) 1 and 6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao et al. (U.S. Patent Application Publication No. 2019/0131008) as below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (U.S. Patent Application Publication No. 2016/0072562), Kim et al. (U.S. Patent Application Publication No. 2015/0244508), and further in view of Gao et al. (U.S. Patent Application Publication No. 2019/0131008).

Regarding Claim 1, Onggosanusi et al. teaches A method for reporting precoding matrix information by a user equipment of a wireless network (Onggosanusi et al. teaches that the present disclosure relates to reporting channel state information in a wireless communication system, and to reporting channel state information associated with multiple transmit antennas (par [0002]); CSI contains PMI (par [0065])), the method comprising: receiving, by the user equipment from a base station, a first information indicating a number of antenna ports (Onggosanusi et al. teaches that UE receives CSI-RS configuration for NP antenna ports (par [0201])), a second information indicating Channel State Information Reference Signal (CSI- RS) resource configuration (Onggosanusi et al. teaches that UE receives CSI-RS configuration for NP antenna ports (par [0201])); receiving, by the user equipment from the base station, CSI-RS including a reference sequence through CSI-RS resources (Onggosanusi et al. teaches that UE receives corresponding CSI-RS (par [0201])); deriving a precoding matrix information based on CSI-RS and the first, the second, the third, and the fourth information (Onggosanusi et al. , the precoding matrix information including a first precoding matrix indicator PMI_i1 and a second precoding matrix indicator PMI_i2 (Onggosanusi et al. teaches that to determine a code word for each codebook, two indices, i.e., i1 and i2 have to be selected (par [0197]; Tables 1, 2); two columns in the 2-layer precoder are orthogonal, owing to the different signs applied to ϕn for the two columns (par [0199])), wherein a pair of the PMI_i1 and the PMIi2 indicates a precoding matrix from a predetermined codebook (Onggosanusi et al. teaches that Table 1 and Table 2 are codebooks defined in Rel.10/12 LTE specifications for rank-1 and rank-2 CSI reporting for UEs configured with 8 Tx antenna port transmission (par [0197]; Tables 1, 2), indicating that the indices i1 and i2 are from the predetermined codebook; when PMI is included, a reference to the existing Rel. 12 precoding codebooks (2, 4, or 8 antenna ports codebooks) is used (par [0177])); and transmitting, by the user equipment, the precoding matrix information to the base station (Onggosanusi et al. teaches that the UE reports PMI on a single PUSCH (par [0216])), wherein a number of antenna ports P = 2*N*M (Onggosanusi et al. teaches that FIG. 1A represents two dimensional antenna array constructed from 16 dual polarized antenna elements arranged in a 4 times 4 rectangular format, and that each labelled antenna element is logically mapped onto a single antenna port (par [0064]); that 4 times 4 dual polarized array represented in FIG. 1A can then be viewed as 16 times 2=32 element array of antenna elements (par [0064]; FIG. 1A)), wherein the precoding matrix comprises a first vector v1 and a second vector v2, and v2=Φ. ϕnv1, wherein ϕn is a phasing factor                         
                            
                                
                                    e
                                
                                
                                    j
                                    π
                                    n
                                    /
                                    2
                                
                            
                        
                    , n=i2 and i2={0, 1,…, 15}(Onggosanusi et al. teaches that to determine a code word for each codebook, two indices, i.e., i1 and i2 have to be selected (par [0197]); ϕn=                        
                            
                                
                                    e
                                
                                
                                    j
                                    π
                                    n
                                    /
                                    2
                                
                            
                        
                     (par [0197]); table 1 shows that i2={0, 1, …15}(Table 1); precoder, Wm,n is equal to                         
                            
                                
                                    1
                                
                                
                                    √
                                    8
                                
                            
                            
                                
                                    
                                        
                                            
                                                v
                                                m
                                            
                                        
                                        
                                            
                                                φ
                                                n
                                                v
                                                m
                                            
                                        
                                    
                                
                            
                        
                    , indicating that vn is equal to ϕn vm, thus v2=Φ. ϕnv1 (par [0197])), and wherein the first vector vi is a Kronecker product of a third vector including N elements and a fourth vector including M elements (Onggosanusi et al. teaches that a1 can be further ⊗ v1, wherein h1 and v1 are DFT vectors of size NH x 1 and NV x1 respectively representing azimuth and elevation array responses for a given pair of azimuth and elevation angles (par [0207])).  
	By teaching that the CSI-RS is transmitted as noted above, Onggosanusi et al. generally teaches receiving, by the user equipment from the base station, CSI-RS including a reference sequence through CSI-RS resources.  However, Kim et al. teaches such a limitation more explicitly. 
	Kim et al. is directed to method and apparatus for transmitting channel state information-reference signal in wireless communication system.  More specifically, Kim et al. teaches that a reference signal sequence is generated and map to resource elements included in one or more patterns for 8 port CSI-RS transmission (par [0005]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onggosanusi et al. so that CSI includes a reference sequence through CSI-RS resource, as taught by Kim et al.  The modification would have allowed the system to support transmission of more than 8 channel state information (see Kim et al., par [0019]). 
	Although the references teaches that UE receives CSI-RS configuration for the NP antenna ports where NP may be decomposed into NP=NH·NV, where NH is a number of antenna ports along one row and NV is a number of antenna ports along one column of 2D rectangular antenna array (Onggosanusi et al., par [0200][0202])), the references do not explicitly teach receiving, by the user equipment from a base station, a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension. Gao et al. teaches such a limitation.  Furthermore, Gao et al. teaches wherein a number of antenna ports P = 2*N*M, and wherein the first vector vi is a Kronecker product of a third vector including N elements and a fourth vector including M elements. 
receiving, by the user equipment from a base station, a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension (Gao et al. teaches that a network node signals to a wireless device the port layout M1 x M2, where Mi (i=1, 2) is the number of antenna ports per polarization for dimension i, and a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097])), wherein a number of antenna ports P = 2*N*M (Gao et al. teaches that a network node signals to a wireless device the port layout M1 x M2, where Mi (i=1, 2) is the number of antenna ports per polarization for dimension i, and a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097])), and wherein the first vector vi is a Kronecker product of a third vector including N elements and a fourth vector including M elements (Gao et al. teaches that a common approach when designing precoder code-books tailored for 2D antenna arrays is to combine precoders tailored for a horizontal array and a vertical array of the antenna ports by means of a Kronecker product, which means that the precoder can be described as a function of WH ⊗Wv (par [0033]); WH is a horizontal precoder taken from a (sub)-codebook XH containing NH codewords, and similarly, WV is a vertical precoder taken from a (sub)-codebook Xv containing NV codewords (par [0033])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onggosanusi et al. and Kim et al. so that the UE receives a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension, as taught by Gao et al.  The modification would have allowed the system to design the codebooks that enable feedback from both legacy terminal that do not support greater than 8 ports or Release 13 terminal that support greater than 8 ports (see Gao et al., par [0050][0076]). 

Regarding Claim 3, the combined teachings of Onggosanusi et al., Kim et al., and Gao et al. teach The method of claim 1, and further, the references teach wherein the third information N indicates a number of antenna ports per polarization in a horizontal domain and the fourth information M indicates a number of antenna ports per polarization in a vertical domain (Gao et al. teaches that a network node signals to a wireless device the port layout M1 x M2, where Mi (i=1, 2) is the number of antenna ports per polarization for dimension i, and a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097]); dimensions include vertical and horizontal dimensions (par [0029])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Onggosanusi et al., Kim et al., and Gao et al. teach The method of claim 1, and further, the references teach wherein the precoding matrix W=                        
                            
                                
                                    1
                                
                                
                                    √
                                    P
                                
                            
                            
                                
                                    
                                        
                                            
                                                V
                                                1
                                            
                                        
                                        
                                            
                                                V
                                                2
                                            
                                        
                                    
                                
                            
                        
                    , wherein P is the number of antenna ports (Onggosanusi et al. teaches that the precoder, Wm,n is equal to                         
                            
                                
                                    1
                                
                                
                                    √
                                    8
                                
                            
                            
                                
                                    
                                        
                                            
                                                v
                                                m
                                            
                                        
                                        
                                            
                                                φ
                                                n
                                                v
                                                m
                                            
                                        
                                    
                                
                            
                        
                    , in 8 Tx antenna port transmission (par [0197])). 

Regarding Claim 11, the combined teachings of Onggosanusi et al., Kim et al., and Gao et al. teach The method of claim 1, and further, the references teach wherein the number of antenna ports is a total number of antenna ports used for CSI-RS and is explicitly indicated by the first information (Onggosanusi et al. teaches that the UE receives CSI-RS configuration for N.sub.P antenna ports (par [0201]); Gao et al. teaches that the network node signals to a wireless device a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097]); signaling to a UE a number P of antenna ports by which the network node is configured and signaling a configuration of CSI-RS ports .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 12, the combined teachings of Onggosanusi et al., Kim et al., and Gao et al. teach The method of claim 1, and further, the references teach wherein the number of antenna ports indicated by the first information is greater than a product of N indicated by the third information and M indicated by the fourth information (Onggosanusi et al. teaches that the number of antenna port P = 2*N*M by teaching that FIG. 1A represents two dimensional antenna array constructed from 16 dual polarized antenna elements arranged in a 4 times 4 rectangular format, and that each labelled antenna element is logically mapped onto a single antenna port (par [0064]); that 4 times 4 dual polarized array represented in FIG. 1A can then be viewed as 16 times 2=32 element array of antenna elements (par [0064]; FIG. 1A); Gao et al. also teaches P = 2*N*M (par [0097]). These teachings indicate that the nu,ber of P is greater than the product of N and M).   The motivation to combine these references is the same as that of claim 1. 

Claims 6, 8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (U.S. Patent Application Publication No. 2016/0072562), Ko et al. (U.S. Patent Application Publication No. 2013/0156125), and further in view of Gao et al. (U.S. Patent Application Publication No. 2019/0131008).

Regarding Claim 6, Onggosanusi et al. teaches A method for transmitting channel state information by a base station through a downlink channel (Onggosanusi et al. teaches that the present disclosure relates to reporting channel state information in a wireless communication system, and to reporting channel state information associated with multiple transmit antennas (par [0002]); CSI contains PMI (par , the method comprising: generating a first information indicating a number of antenna ports (Onggosanusi et al. teaches that UE receives CSI-RS configuration for NP antenna ports (par [0201]), indicating that the base station generates such an information); generating a second information indicating Channel State Information Reference Signal (CSI-RS) resources (Onggosanusi et al. teaches that UE receives CSI-RS configuration for NP antenna ports (par [0201]), indicating the base station generates such an information); transmitting the first, second and third information and CSI-RS to a user equipment (Onggosanusi et al. teaches that the UE receives CSI-RS configuration for Np antenna ports and corresponding CSI-RS (par [0201]); Np is decomposed into Np=NH∙NV (par [0202]), indicating antenna array information); receiving a first precoding matrix indicator PMI_i1 and a second precoding matrix indicator PMI_i2 from the user equipment (Onggosanusi et al. teaches that UE processes the CSI-RS and derives PMI (par [0203]); PMI corresponds to a preferred or recommended precoding matrix by the UE (par [0205]); UE reports PMI/CQI/RI on a single PUSCH (par [0216])), wherein a number of antenna ports P = 2*N*M (Onggosanusi et al. teaches that FIG. 1A represents two dimensional antenna array constructed from 16 dual polarized antenna elements arranged in a 4 times 4 rectangular format, and that each labelled antenna element is logically mapped onto a single antenna port (par [0064]); that 4 times 4 dual polarized array represented in FIG. 1A can then be viewed as 16 times 2=32 element array of antenna elements (par [0064]; FIG. 1A)), wherein the precoding matrix comprises a first vector v1 and a second vector v2, and v2=Φ. ϕnv1, wherein ϕn is a phasing factor                 
                    
                        
                            e
                        
                        
                            j
                            π
                            n
                            /
                            2
                        
                    
                
            , n=i2 and i2={0, 1,…, 15}(Onggosanusi et al. teaches that to determine a code word for each codebook, two indices, i.e., i1 and i2 have to be selected (par [0197]); ϕn=                
                    
                        
                            e
                        
                        
                            j
                            π
                            n
                            /
                            2
                        
                    
                
             (par [0197]); table 1 shows that i2={0, 1, …15}(Table 1); precoder, Wm,n is equal to                 
                    
                        
                            1
                        
                        
                            √
                            8
                        
                    
                    
                        
                            
                                
                                    
                                        v
                                        m
                                    
                                
                                
                                    
                                        φ
                                        n
                                        v
                                        m
                                    
                                
                            
                        
                    
                
            , indicating that vn is equal to ϕn vm, thus v2=Φ. ϕnv1 (par [0197])), and wherein the first vector vi is a Kronecker product of a third vector including N elements and a fourth vector including M elements (Onggosanusi et al. teaches that a1 can be further decomposed into a1=h1  v1, wherein h1 and v1 are DFT vectors of size NH x 1 and NV x1 respectively representing azimuth and elevation array responses for a given pair of azimuth and elevation angles (par [0207])).  
	Although teaching that eNB receives this report along with the quantized DL channel, and that the eNB infers the interference level experienced by the UE (par [0171]), Onggosanusi et al. does not explicitly teach receiving a first precoding matrix indicator PMI_i1 and a second precoding matrix indicator PMI_i2 from the user equipment; determining a precoding matrix based on the PMI_i1 and the PMI_i2; and transmitting a downlink signal using the precoding matrix to the user equipment.  Ko et al. teaches such limitations. 
	Ko et al. is directed to method and apparatus for transmitting signals using codebooks in a wireless communication system that supports multiple antennas.  More specifically, Ko et al. teaches receiving a first precoding matrix indicator PMI_i1 and a second precoding matrix indicator PMI_i2 from the user equipment (Ko et al. teaches that a UE transmits a 1st PMI and a 2nd PMI to a base station (par [0257]; FIG. 24)); determining a precoding matrix based on the PMI_i1 and the PMI_i2 (Ko et al. teaches that the base station determines a precoding matrix to apply to a DL transmission in consideration of the received 1st PMI and the received 2nd PMI (par [0258]; FIG. 24)); and transmitting a downlink signal using the precoding matrix to the user equipment (Ko et al. teaches that the base station performs a precoding on the at least one layer, to which the DL signal is mapped, using the precoding matrix (par [0260]); the base station transmits the precoded DL signal to the UE (par [0261])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onggosanusi et al. so that a precoding matrix is determined based on PMI_i1 and the PMI_i2, and that a downlink signal using the precoding matrix is transmitted to the UE, as taught by Ko et al.  The modification would have allowed the system to efficiently support extended antenna configuration (see Ko et al., par [0017]). 
P antenna ports where NP may be decomposed into NP=NH·NV, where NH is a number of antenna ports along one row and NV is a number of antenna ports along one column of 2D rectangular antenna array (Onggosanusi et al., par [0200][0202]), the references do not explicitly teach generating a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension.  Gao et al. teaches such a limitation.  Furthermore, Gao et al. teaches wherein a number of antenna ports P = 2*N*M, and wherein the first vector vi is a Kronecker product of a third vector including N elements and a fourth vector including M elements. 
	Gao et al. is directed to methods and systems for CSI-RS port selection for CSI-reporting.  More specifically, Gao et al. teaches generating a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension (Gao et al. teaches that a network node signals to a wireless device the port layout M1 x M2, where Mi (i=1, 2) is the number of antenna ports per polarization for dimension i, and a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097])), wherein a number of antenna ports P = 2*N*M (Gao et al. teaches that a network node signals to a wireless device the port layout M1 x M2, where Mi (i=1, 2) is the number of antenna ports per polarization for dimension i, and a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097])), and wherein the first vector vi is a Kronecker product of a third vector including N elements and a fourth vector including M elements (Gao et al. teaches that a common approach when designing precoder code-books tailored for 2D antenna arrays is to combine precoders tailored for a horizontal array and a vertical array of the antenna ports by means of a Kronecker product, which means that the precoder can be described as a function of WH ⊗Wv (par [0033]); WH is a H containing NH codewords, and similarly, WV is a vertical precoder taken from a (sub)-codebook Xv containing NV codewords (par [0033])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onggosanusi et al. and Ko et al. so that the UE receives a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension, as taught by Gao et al.  The modification would have allowed the system to design the codebooks that enable feedback from both legacy terminal that do not support greater than 8 ports or Release 13 terminal that support greater than 8 ports (see Gao et al., par [0050][0076]). 

Regarding Claim 8, the combined teachings of Onggosanusi et al., Ko et al., and Gao et al. teach The method of claim 6, and further, the references teach wherein the third information N indicates a number of antenna ports per polarization in a horizontal domain and the fourth information M indicates a number of antenna ports per polarization in a vertical domain (Gao et al. teaches that a network node signals to a wireless device the port layout M1 x M2, where Mi (i=1, 2) is the number of antenna ports per polarization for dimension i, and a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097]); dimensions include vertical and horizontal dimensions (par [0029])).  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 10, the combined teachings of Onggosanusi et al., Ko et al., and Gao et al. teach The method of claim 6, and further, the references teach wherein the precoding matrix W=                
                    
                        
                            1
                        
                        
                            √
                            P
                        
                    
                    
                        
                            
                                
                                    
                                        V
                                        1
                                    
                                
                                
                                    
                                        V
                                        2
                                    
                                
                            
                        
                    
                
            , wherein P is the number of antenna ports (Onggosanusi et al. teaches that the precoder, Wm,n is equal to                 
                    
                        
                            1
                        
                        
                            √
                            8
                        
                    
                    
                        
                            
                                
                                    
                                        v
                                        m
                                    
                                
                                
                                    
                                        φ
                                        n
                                        v
                                        m
                                    
                                
                            
                        
                    
                
            , in 8 Tx antenna port transmission (par [0197])). 

Regarding Claim 13, the combined teachings of Onggosanusi et al., Ko et al., and Gao et al. teach The method of claim 6, and further, the references teach wherein the number of antenna ports is a total number of antenna ports used for CSI-RS and is explicitly indicated by the first information (Onggosanusi et al. teaches that the UE receives CSI-RS configuration for N.sub.P antenna ports (par [0201]); Gao et al. teaches that the network node signals to a wireless device a configuration of CSI-RS reference signals corresponding to a total of P=2 M1 x M2 (par [0097]); signaling to a UE a number P of antenna ports by which the network node is configured and signaling a configuration of CSI-RS ports corresponding to the total of P CSI-RS ports (par [0176])).  The motivation to combine these references is the same as that of claim 6.  

Regarding Claim 14, the combined teachings of Onggosanusi et al., Ko et al., and Gao et al. teach The method of claim 6, and further, the references teach wherein the number of antenna ports indicated by the first information is greater than a product of N indicated by the third information and M indicated by the fourth information (Onggosanusi et al. teaches that the number of antenna port P = 2*N*M by teaching that FIG. 1A represents two dimensional antenna array constructed from 16 dual polarized antenna elements arranged in a 4 times 4 rectangular format, and that each labelled antenna element is logically mapped onto a single antenna port (par [0064]); that 4 times 4 dual polarized array represented in FIG. 1A can then be viewed as 16 times 2=32 element array of antenna elements (par [0064]; FIG. 1A); Gao et al. also teaches P = 2*N*M (par [0097]). These teachings indicate that the nu,ber of P is greater than the product of N and M).   The motivation to combine these references is the same as that of claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414